Action by the Town of Canton to establish a preferred claim against the Bank of Lewis County, in charge of O.H. Moberly, Commissioner of Finance of the State of Missouri. The judgment below allowed a preferred claim in the sum of $18,820.25 in favor of the town and against the bank. Defendant appealed.
The Town of Canton was and is a municipal corporation, and the Bank of Lewis County was a banking corporation located in the Town *Page 611 
of Canton and there transacted a general banking business. On February 9, 1933, the bank closed its doors and placed its affairs and business in the hands of O.H. Moberly, State Finance Commissioner. At the time the bank closed its doors there was on deposit in said bank to the credit of the Town of Canton, M.T. Boulware, treasurer, the sum of $15,810.69, and to the credit of John T. Madden, marshal and collector the sum of $3010.16. John T. Madden was marshal and collector of the Town of Canton and the $3010.16 on deposit to his credit as such represented the amount of city funds collected by him during the interval between monthly settlements he made with the city treasurer. The town filed a claim against the bank for both amounts in the total sum of $18,820.25 which the court below adjudged to be a preferred claim.
[1] Neither party has raised the question of this court's jurisdiction. It is our duty to determine that question. If we do not have jurisdiction any decision we might render on the merits would be void.
[2] The only possible ground of our jurisdiction suggested by the record is that the amount in dispute exceeds $7500. While the claim is for $18,820.25, all of that amount is not in dispute. There is no dispute about the validity of the claim as a common one. The dispute is whether or not the claim should be preferred. In this situation the amount in dispute is the difference between the sum claimant would realize therefrom as a common claim, and the amount that would be realized therefrom if the claim were given a preference. What that difference is cannot be determined from the record. Facts giving this court jurisdiction must affirmatively appear of record. [City of Doniphan v. Cantley, State Commissioner of Finance et al., 330 Mo. 639,50 S.W.2d 658; Consolidated School District No. 2 of Clinton County v. Gower Bank of Gower Mo. et al., 53 S.W.2d 280, 281.]
For the reasons stated, we do not have jurisdiction and accordingly transfer the cause to the St. Louis Court of Appeals. All concur.